Citation Nr: 0412981	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee chondromalacia with degenerative 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
patellofemoral syndrome, claimed as secondary to the service-
connected right knee chondromalacia with degenerative 
arthritis.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from April 1978 to October 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO, which, 
inter alia, denied an increased rating for the service-
connected right knee chondromalacia with degenerative 
arthritis, and denied service connection for a left knee 
patellofemoral syndrome claimed as secondary to the service-
connected right knee chondromalacia with degenerative 
arthritis.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.   

REMAND

The veteran contends that her service-connected right knee 
chondromalacia with degenerative joint disease is more severe 
than is represented by the currently assigned 10 percent 
rating.  In addition, the veteran asserts that her right knee 
disability has caused additional stress on her left knee such 
that service connection is warranted for left knee 
patellofemoral syndrome on a secondary basis.  

The record reflects that service connection for right knee 
chondromalacia with degenerative joint disease was originally 
granted in a July 1995 rating decision and the RO assigned an 
initial 10 percent rating.  

Private medical records from June 2001, note that the veteran 
had significant lateral patellofemoral joint disease as well 
as subluxation of approximately 30 percent in both patellae.  
Also noted on x-ray was subchondral sclerosis in her lateral 
trochlea and lateral patellar facet on the right.  Surgery 
was recommended.  

In July 2001, the veteran submitted a claim for increase in 
the 10 percent rating assigned for the service-connected 
right knee chondromalacia with degenerative joint disease, 
asserting that the right knee condition had worsened.  

Private medical records reveal that in September 2001, the 
veteran underwent right knee arthroscopy with patellar 
chondroplasty and open lateral release and tibial tubercle 
anterior medialization osteotomy of the Fulkerson type.  

The veteran's knees were subsequently examined by VA in June 
2002.  The examiner noted that examination of the right knee 
was difficult because of pain.  The assessment was that of 
bilateral patellofemoral pain with previous right knee 
arthroscopy and right knee extensor mechanism realignment.  
The examiner opined that it was possible that her left knee 
symptoms could have been exacerbated from having to bear 
additional weight to the left knee.  However, the examiner 
noted that the underlying condition was not caused by the 
right knee condition.  Therefore, the examiner felt that it 
was at least as likely as not that the left knee condition 
was not caused by the right knee condition from the right 
knee injury that she sustained while in service, but instead 
secondary to a predisposed patella malalignment that was 
present innately.  

In a statement submitted by the veteran later that month, she 
indicated her disappointment with the VA joint examination 
and asserted that the examination was inadequate.  The 
veteran reported that the examiner did not have the claims 
file for review.  Moreover, the veteran pointed out that the 
examiner did not discuss her complaints of instability of the 
right knee, the altered gait or the problems with the left 
knee.  The veteran also noted that the examiner did not ask 
her to walk despite her assertions that he had extreme 
difficulty in waking any distance and going up and down 
stairs.  Finally, the veteran reported that her examination 
lasted five minutes.  

In a July 2002 rating decision, the RO denied an increased 
rating for the service-connected right knee chondromalacia 
with degenerative joint disease and also denied service 
connection for a left knee patellofemoral syndrome claimed as 
secondary to the service-connected right knee chondromalacia 
with degenerative joint disease.  The veteran timely appealed 
that determination.  In her April 2003 Notice of 
Disagreement, the veteran reiterated her dissatisfaction with 
the June 2002 VA examination.  The veteran also pointed out 
that her service medical records note a left knee injury in 
service - an account confirmed by the record.  

As to the evaluation of the appellant's right knee disorder, 
VA must consider opinions of the General Counsel (VAOPGCPREC 
23-97 and 9-98), in which it was held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability(ies) may be rated separately based 
on limitation of motion and lateral instability and 
subluxation.  Thus, separate ratings under Diagnostic Code 
5010, in conjunction with Diagnostic Codes 5260 or 5261 as 
well as 5257 must be considered.  

Further, because the veteran's disabilities are rated with 
consideration of impairment of movement, consideration must 
be given to the degree of any functional loss caused by pain.  
See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  A 
clarifying orthopedic examination will be directed upon 
remand.  

The veteran also contends that she has developed a left knee 
patellofemoral syndrome due to overuse of the left knee to 
compensate for the service-connected right knee disability.  
In the alternative, the veteran asserts that she has a 
current residuals of a left knee injury that was incurred in 
service.

At her VA examination in June 2002, the examiner opined that 
it was possible that the veteran's left knee symptoms could 
have been exacerbated from having to bear additional weight 
to the left knee.  However, the examiner noted that the 
underlying condition was not caused by the right knee.  The 
examiner opined that any left knee condition was secondary to 
a predisposed patella malalignment that was present innately.  
However, the June 2002 examiner did not address the 
possibility of direct service connection based on service 
medical records showing injury to the left knee in service.  

Moreover, the examiner's opinion suggests that the veteran's 
left knee symptoms may have been aggravated by overuse of the 
left knee due to the service connected right knee disability, 
regardless of any existing, underlying  non-service connected 
disability of the left knee.  

In Allen v. Brown, 7 Vet. App. 439 (1995), it was observed 
that the term "disability" as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the RO must consider whether the 
veteran's left knee patellofemoral syndrome is proximately 
due to or the result of his service-connected right knee 
chondromalacia with degenerative joint disease pursuant to 
38 C.F.R. § 3.310(a) (2003).  If however, the RO determines 
that the veteran does not have a left knee disorder which is 
proximately due to or the result of his service-connected 
disability, the RO must now also consider whether the veteran 
has a separate left knee disorder which has been aggravated 
by her service-connected disability, and, if so, the level of 
disability attributable to aggravation must be determined.  
In order to determine these questions, the Board finds that a 
VA examination is necessary.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for right 
and/or left knee disabilities, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disabilities of the right and left knees.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  A complete rationale for 
all opinions expressed is required.  

(a) With regard to the right knee, 
the examiner should state whether 
the veteran has arthritis of the 
knee and, if so, whether it causes 
limitation of motion or pain and to 
what extent.  The examiner should be 
asked to determine whether the right 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  The examiner should 
be asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the knee is used 
repeatedly.  It should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  In addition, the 
examiner should ascertain the 
current level of functional 
impairment of the knee due to 
lateral instability and recurrent 
subluxation, and, if the veteran has 
lateral instability and subluxation 
of the knee, if that instability 
and/or subluxation is slight, 
moderate or severe.  

(b)  With regard to the left knee, 
the examiner should be asked to 
provide specific comments as to any 
relationship between the veteran's 
service-connected right knee 
chondromalacia patella with 
degenerative arthritis disability 
and any current left knee disorder.  
The examiner should also indicate if 
the veteran's service-connected 
disability aggravates any current 
left knee disorder, and, if so, what 
level of disability is attributable 
to aggravation.  The examiner should 
opine as to whether it is at least 
as likely as not that the veteran 
has a current left knee disorder 
that was incurred in or aggravated 
by service; and whether it is at 
least as likely as not that the 
veteran's service-connected right 
knee chondromalacia patella with 
degenerative arthritis aggravates a 
non-service connected left knee 
disorder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  With 
regard to the claim of service connection, 
the RO should specifically consider 
whether the veteran has a left knee 
disorder secondary to his service-
connected disability, taking into 
consideration the provisions of 38 C.F.R. 
§ 3.310(a) and the directives set forth in 
Allen regarding aggravation If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




